              Case 8:20-bk-03608-CPM   Doc 175-3    Filed 06/22/20   Page 1 of 1

                                    EXHIBIT “C”

                        Ballantyne Property Group LLC Cure Amount

               Month              Base Rent         TICAM         Water          Total
               Apr-20             $10,899.17       $2,359.31     $700.00       $13,958.48
               May-20             $10,899.17       $2,359.31     $700.00       $13,958.48
               Jun-20             $10,899.17       $2,359.31     $700.00       $13,958.48
               Totals             $32,697.51       $7,077.93    $2,100.00      $41,875.44

Payments due under lease           $41,875.44
Legal fees                         $15,000.00
Total cure amount                  $56,875.44

Credit for 2019 TICAM Refund       $ 438.75
Net Cure Amount                    $56,436.69




43691770 v1
